       Case 1:20-cv-03677-LGS-KHP Document 252 Filed 03/26/21 Page 1 of 2




March 20, 2021
                                                By April 2, 2021, Defendants shall file a response to this letter
Via ECF
                                                not to exceed 3 single-spaced pages.
Honorable Lorna G. Schofield
United States District Court
Southern District of New York                   SO ORDERED.
500 Pearl Street
New York, NY 10007                          Dated: March 26, 2021
                                                    New York, New York
Re:      Nichols, et al., v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Schofield,

Our firm represents eight individual consumer Plaintiffs and proposed classes of consumers
throughout the nation who were ensnared by Defendants Noom, Inc. and Artem Petakov’s
deceptive “negative option” automatic renewal scheme.1 We respectfully submit this letter
motion to seal the confidential information in Plaintiffs’ Memorandum of Law in Opposition to
Defendants’ Motion to Dismiss the Third Amended Class Action Complaint. In accordance with
Rule I.D.3 of this Court’s Individual Rules and Procedures for Civil Cases, Plaintiffs have
publicly filed at ECF No. 244 a version of their brief that contains proposed redactions of
information that Defendants have designated as “confidential” under the applicable protective
order, ECF No. 58. As the parties with an interest in the confidential treatment of the redacted
information, Defendants bear the burden of explaining why the redactions should be approved.

Contemporaneously with this filing, Plaintiffs are also filing under seal an unredacted copy of
their brief. Plaintiffs have highlighted the portions that were redacted in the public version.

Finally, in accordance with Rule I.D.3 included on the next page is an appendix that identifies all
parties and attorneys of record who should have access to the sealed version of Plaintiffs’
opposition brief.

Thank you for the Court’s attention to this matter.

                                                                Respectfully submitted,

                                                                /s/ Steven L. Wittels
                                                                  Steven L. Wittels

cc:      All counsel of record (via ECF)
         Magistrate Judge Katharine H. Parker (via ECF)

1
 The Code of Federal Regulations defines a “negative option” as “an offer or agreement to sell or provide any goods
or services, a provision under which the customer’s silence or failure to take an affirmative action to reject goods or
services or to cancel the agreement is interpreted by the seller as acceptance of the offer.” 16 C.F.R. § 310.2(t).




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 | slw@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 252 Filed 03/26/21 Page 2 of 2
Honorable Lorna G. Schofield                                      Page 2 of 2


                                          Appendix

Plaintiffs’ Counsel:

Steven Lance Wittels
J. Burkett McInturff
Tiasha Palikovic
Steven Dana Cohen
Jessica Hunter
WITTELS MCINTURFF PALIKOVIC
18 Half Mile Road
Armonk, NY 10504


Defendants’ Counsel:

Aarti Reddy
Michael Graham Rhodes
Max A Bernstein
Colin Sarver Scott
Joseph Mornin
COOLEY LLP
101 California Street, 5th Floor
San Francisco, CA 94111-5800

Ian Ross Shapiro
Charles Low
COOLEY LLP
55 Hudson Yards
New York, NY 10001




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 | slw@wittelslaw.com | www.wittelslaw.com
